Humphreys, J. Appellants brought this suit in the Benton Chancery Court against the appellees to cancel a tax deed for the S. E. ¼ N. E. ¼ sec- 23, tp. 19 N., R. 30 W., Benton County, Ark., .obtained by appellee, E. G. Carroll, from the State of Arkansas on July 21, 1919. Appellant, H. L. Shultz, alleged that he was the owner; and appellant, Peoples’ Savings Bank, Inc., that it had a special interest in said lands by reason of a mortgage lien acquired thereon. It was also alleged in the bill that the title acquired by F. G. Carroll was based upon a void forfeiture of the lands for the nonpayment of the taxes for the year 1916. Appellees filed an answer denying the invalidity of the tax title acquired from the State of Arkansas. The cause was submitted to the court upon the pleadings and testimony, which resulted in a decree upholding the tax title and dismissing appellants’ bill for the want of equity, from which is this appeal. Appellants assailed the tax title upon many grounds, and now insist upon the reversal of the decree because the trial court did not sustain any ground of attack. We deem it unnecessary to set out or discuss, seriatim, the various grounds of attack. We think the eighth ground of attack should have been sustained by the court. It is as follows: ‘ ‘ Said sale and proceedings thereunder are null and void because the levying court failed to levy the taxes for which said property was sold.” The. record of the levying court was introduced, and contains the following entry relative to the levy for school purposes: “No. of Dist. Amt. taxes voted For what purpose 103 7 5 gen. 2 bldg.” This entry as to amount is meaningless unless a presumption is indulged against the landowner that the figures 7, 5, and 2, standing alone, mean mills. Even the dollar mark does not appear in the heading above the figure 7 or above the figures 5 and 2, to indicate that 7, 5, and 2 were intended as some proportional part of dollars. We think the record should have affirmatively shown whether the levy for school purposes was voted in cents or mills. This court said, in Morris v. Levy Lumber Co., 103 Ark. 581, that: “Every essential proceeding in the course of the levy of taxes must appear in some' written and permanent form in the record of the bodies authorized to act upon them,” meaning, of course, that the recorded proceeding should be free from ambiguity. Appellants suggest that the notice of sale of delinquent lands for the year 1916 was fatally defective in several respects, but we think the notice in form aud substance complied with all the requirements of § 10084, Crawford & Moses’ Digest. There was no defect in the publication of the notice. It was published for two full weeks, consecutively, between the second Monday in May and the second Monday in June, the first insertion being two full weeks and the second one full week before the day of gale. In construing this section the court ruled in the eases of Townsend v. Martin, 55 Ark. 192, and Martin v. McDiarmid, 55 Ark. 213, that the first insertion must be two full weeks before the day of sale, and thereby impliedly ruled that the second insertion must be one full week before the day of sale. For the error indicated, the decree is reversed and the cause remanded, with directions to cancel the tax title acquired by said F. Gr. Carroll from the State of Arkansas.'